Charles M. Carroll, Esq. Colson, Micros, Carroll, Creary and Frantz, Esqs.
You have asked whether the Village of Fairport Industrial Development Agency may provide assistance to an applicant who wishes to construct an industrial facility adjacent to but outside the corporate limits of the Village of Fairport.
Title 1 of Article 18-A of the General Municipal Law is a general law setting forth the powers of an industrial development agency. An industrial development agency is established only by a special act. Thus, one must first look to the applicable special act to see what powers have been granted to the specific agency. All special acts establishing industrial development agencies grant to the agency "the powers and duties" conferred and imposed by Title 1, but two-thirds of those special acts have a proviso limiting the power of acquisition of real property to property within the corporate limits of the municipality — county, city, town, or village — for which the agency is established. (Your village's special act so provides [§ 910-b].) An agency whose special act has such a proviso has been granted the powers set forth in Title 1 except that its power under section 858 (4) is limited to acquisition of property within the municipality's corporate limits. This is a specific limitation on the general grant of power in section 858 (4) and obviously is controlling, for the special act is the source of the specific power granted to the agency.
You note that section 854 (4) defines a "project" as one involving land, buildings or other improvements either within or partly or wholly outside the corporate limits of the agency's municipality. Of course, a definition does not override an operative provision granting or withholding power. Presumably, your agency could provide assistance to a project outside the village boundaries so long as the assistance did not involve the acquisition of land outside those boundaries.
We conclude that an industrial development agency whose special act has a proviso limiting its acquisition of land to land within the applicable municipal boundaries may not acquire land outside those boundaries.